Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Li [972-739-6919] on 11/29/2021.
The application has been amended as follows: 
	
Claim 1.	(Currently Amended) A method of fabricating a semiconductor device, comprising:
providing a semiconductor device having a fin structure that protrudes vertically upwards, wherein the fin structure has exposed semiconductor side surfaces and an exposed semiconductor upper surface;
reducing a lateral dimension of the fin structure, wherein the reducing the lateral dimension includes oxidizing outer portions of the fin structure and thereafter applying an acid to remove the oxidized outer portions of the fin structure, and wherein the side surfaces of the fin structure have a first roughness after the reducing of the lateral dimension;
forming a semiconductor layer on the exposed semiconductor side surfaces and the exposed semiconductor upper surface of the fin structure after the reducing of the lateral dimension, wherein the semiconductor layer consists of silicon;
performing an annealing process to the semiconductor device after the forming of the semiconductor layer, wherein the side surfaces of the fin structure have a second roughness less than the first roughness after the performing of the annealing process; and
forming a dielectric layer over the fin structure after the performing of the annealing process.

Claim 2.	(Canceled) 

Claim 3.	(Original) The method of claim 1, wherein germanium oxide is formed at an interface between the fin structure and the semiconductor layer before the annealing process is performed, and the annealing process reduces the germanium oxide.

Claim 4.	(Original) The method of claim 1, wherein the annealing process thickens the semiconductor layer.

Claim 5.	(Previously presented) The method of claim 1, wherein: 
the providing the semiconductor device comprises forming a fin structure that contains silicon germanium as the fin structure; 
the forming the semiconductor layer comprises epitaxially growing the silicon; and
the forming the dielectric layer comprises oxidizing at least a portion of the semiconductor layer into the dielectric layer.

Claim 6.	(Original) The method of claim 5, further comprising: forming a gate structure over the fin structure, wherein the dielectric layer serves as an interfacial layer of the gate structure.

Claim 7.	(Original) The method of claim 1, wherein the performing the annealing process comprises performing a spike annealing process.

Claim 8.	(Original) The method of claim 7, wherein the spike annealing process is performed with an annealing temperature in a range between about 800 degrees Celsius and about 900 degrees Celsius.

Claim 9.	(Original) The method of claim 7, wherein the spike annealing process is performed with an annealing time in a range between about 1 second and about 10 seconds.

Claim 10.	(Original) The method of claim 7, wherein the spike annealing process is performed with an annealing pressure in a range between about 50 torrs and about 760 torrs.

Claim 11.	(Original) The method of claim 1, wherein the performing the annealing process comprises performing a soak annealing process.

Claim 12.	(Original) The method of claim 11, wherein the soak annealing process is performed with an annealing temperature in a range between about 300 degrees Celsius and about 450 degrees Celsius.

Claim 13.	(Original) The method of claim 11, wherein the soak annealing process is performed with an annealing time in a range between about 50 seconds and about 200 seconds.

Claim 14.	(Original) The method of claim 11, wherein the soak annealing process is performed with an annealing pressure in a range between about 50 torrs and about 760 torrs.

Claim 15.	(Currently Amended) A method of fabricating a semiconductor device, comprising:
providing a semiconductor device having a fin structure that protrudes vertically upwards, wherein the fin structure has exposed semiconductor side surfaces and an exposed semiconductor upper surface;
performing a fin trimming process to reduce a lateral dimension of the fin structure, wherein the fin trimming process includes oxidizing outer portions of the fin structure and thereafter applying an acid to remove the oxidized outer portions of the fin structure, and wherein the exposed semiconductor side surfaces and upper surfaces of the fin structure have a first roughness after the fin trimming process;
forming a silicon cap layer on the roughened semiconductor side surfaces and the roughened semiconductor upper surface of the fin structure after the fin trimming process has been performed;
annealing the semiconductor device after the silicon cap layer has been formed, wherein the annealing comprises performing a spike annealing process with an annealing temperature in a range between about 800 degrees Celsius and about 900 degrees Celsius, with an annealing time in a range between about 1 second and about 10 seconds, and with an annealing pressure in a range between about 50 torrs and about 760 torrs, and wherein the exposed semiconductor side surfaces of the fin structure have a second roughness less than the first roughness after the annealing has been performed; and
converting at least a portion of the silicon cap layer into a dielectric layer after the annealing.

Claim 16.	(Canceled) 

Claim 17.	(Original) The method of claim 15, wherein the annealing comprises performing a soak annealing process with an annealing temperature in a range between about 300 degrees Celsius and about 450 degrees Celsius, with an annealing time in a range between about 50 seconds and about 200 seconds, and with an annealing pressure in a range between about 50 torrs and about 760 torrs.

Claim 18.	(Original) The method of claim 15, wherein: 
the providing the semiconductor device comprises forming a silicon germanium (SiGe) fin structure, wherein germanium oxide exists at an interface between the SiGe fin structure and the silicon cap layer; and
the annealing diffuses germanium of the germanium oxide out of the semiconductor device and thickens the silicon cap layer.

Claims 19-20.	(Canceled) 

Claim 21.	(Currently Amended) A method of fabricating a semiconductor device, comprising:
forming a fin structure that protrudes vertically, wherein the fin structure has exposed semiconductor side surfaces and an exposed semiconductor upper surface;
shrinking the fin structure laterally, wherein the shrinking includes oxidizing outer portions of the fin structure and thereafter applying an acid to remove the oxidized outer portions of the fin structure, and wherein the side surfaces of the fin structure have a first roughness after the shrinking of the fin structure laterally;
forming, after the shrinking, a semiconductor layer on the exposed semiconductor side surface and the exposed semiconductor upper surface of the fin structure;
annealing the fin structure and the semiconductor layer, wherein the annealing thickens the semiconductor layer, wherein the annealing comprises performing a spike annealing process with an annealing temperature in a range between about 800 degrees Celsius and about 900 degrees Celsius, with an annealing time in a range between about 1 second and about 10 seconds, and with an annealing pressure in a range between about 50 torrs and about 760 torrs, and wherein the side surfaces of the fin structure have a second roughness less than the first roughness after the annealing has been performed; and
forming, after the annealing, a dielectric layer over the fin structure.

Claim 22.	(Previously presented) The method of claim 21, wherein: 
the forming the fin structure comprises forming a silicon-germanium-containing fin structure; 
the forming the semiconductor layer comprises epitaxially growing a layer that consists of silicon as the semiconductor layer; and
the forming the dielectric layer comprises oxidizing at least a portion of the semiconductor layer into the dielectric layer;
and wherein the method further comprises forming a gate structure over the fin structure, wherein the dielectric layer serves as an interfacial layer of the gate structure.

Claim 23.	(Previously presented) The method of claim 15, wherein the forming a silicon cap layer comprises forming a cap layer that consists of silicon as the silicon cap layer.

Claim 24.	(New)  The method of claim 21, wherein germanium oxide is formed at an interface between the fin structure and the semiconductor layer before the annealing is performed, and wherein the annealing reduces the germanium oxide.

Allowable Subject Matter
Claims 1, 3-15, 17-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or fairly suggest “wherein the reducing the lateral dimension includes oxidizing outer portions of the fin structure and thereafter applying an acid to remove the oxidized outer portions of the fin structure, and wherein the side surfaces of the fin structure have a first roughness after the reducing of the lateral dimension;
wherein the side surfaces of the fin structure have a second roughness less than the first roughness after the performing of the annealing process” in context with other limitations of claim 1 as listed above.
The prior art fails to disclose or fairly suggest “wherein the fin trimming process includes oxidizing outer portions of the fin structure and thereafter applying an acid to remove the oxidized outer portions of the fin structure, and wherein the exposed semiconductor side surfaces and upper surfaces of the fin structure have a first roughness after the fin trimming process; and 
wherein the exposed semiconductor side surfaces of the fin structure have a second roughness less than the first roughness after the annealing has been performed” in context with other limitations of claim 15 as listed above.
The prior art fails to disclose or fairly suggest “wherein the shrinking includes oxidizing outer portions of the fin structure and thereafter applying an acid to remove the oxidized outer portions of the fin structure, and wherein the side surfaces of the fin structure have a first roughness after the shrinking of the fin structure laterally; and 
wherein the side surfaces of the fin structure have a second roughness less than the first roughness after the annealing has been performed” in context with other limitations of claim 21 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/Primary Examiner, Art Unit 2894